THE COURT.
This is a petition for a writ of supersedeas to restrain the sale of certain real property, pursuant to an order of sale included in a judgment, pending the appeal from that judgment.
The appellant having failed to comply with section 945 of the Code of Civil Procedure, and no sufficient reason having been shown why a stay was not perfected in accordance therewith, the petition must be denied. (Guardianship of Morro, 14 Cal.2d 134 [92 P.2d 1012].)
The writ is denied and the order to show cause heretofore issued is discharged.